DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,661,179. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe the same control method of a game executed by an information processing device, the method comprising the step of: storing a plurality of first game media associated with a first player and a plurality of second game media associated with a second player, each of the plurality of first game media and each of the plurality of second game media having a plurality of parameters, the plurality of parameters including a first parameter and a second parameter different from the first parameter, each of the plurality of first game media being associated with a piece of ability information, wherein the control method further comprises the steps of: placing one or more first selection game media, selected from the plurality of first game media based on selection made by the first player, in a first area within a field in a first parameter state in which the first parameter is valid, such that one or more pieces of the ability information associated with the one or more first selection game media are made usable in the game; in response to the first player selecting at least one of the one or more pieces of the ability information made usable, producing an effect corresponding to the selected at least one of the one or more pieces of the ability information; placing one or more second selection game media, selected from the plurality of second game media based on selection made by the second player, in a second area within the field in a second parameter state in which the second parameter is valid; in response to the one or more second selection game media being placed in the field, converting at least a part of the one or more first selection game media placed in the field from the first parameter state to the second parameter state; and in response to the one or more second selection game media being placed in the field, changing a use status of the one or more pieces of the ability information associated with the one or more first selection game media converted from the first parameter state to the second parameter state (see claim 1 of U.S. Patent No. 10,661,179).
4.	Claims 1-12 of the U.S. Patent No. 10,661,179, discloses every element and limitation of Claims 1-15 of the present application. The difference however is that the present application’s claims have different presentation than the US Patent, and hence appears to be an obvious variant thereof of U.S. Patent No. 10,661,179.
This is an obviousness-type double patenting rejection.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715